ANDERSON, J.
This case was tried at the regular term of court wbicb convened under operation of law on the second Monday in September, 1905, and wbicb could continue two weeks. the bill of exceptions was signed the 27tb day of February, 1906. There is nothing in the. record proper, showing that any time was. given for the signing of the bill of exceptions after the adjournment of court. the bill of exceptions shows that sixty clays was given and the record shows several orders of extension, but the first extension is not disclosed by the record and is merely shown in the bill of exceptions wbicb is insufficient according to previous decisions of this court. — Central of Ca. Ry. Co. v. Carroll, 41 South. 579; Peterman v. State, 139 Ala. 131;. 36 South. 767; Dantzler v. Swift Creek Co., 128 Ala. 410, 30 South. 674.
As tbe bill of exceptions cannot be considered by this court, and there being no assignment of error relating' to rulings presented by tbe record proper, tbe judgment of tbe circuit court must be affirmed.
Affirmed.
Haralson, Dowdell, Simpson, Denson and McClellan, JJ., concurring. Tyson, C. J., dissents.